DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.
This application has been assigned to a different primary examiner.
Status of claims
Canceled:
none
Pending:
1-5
Withdrawn:
3-5
Examined:
1-2
Independent:
1
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other




Double Patenting
x


Priority
As detailed on the 1/16/2019 filing receipt, this application claims priority to as early as 11/3/2010.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Withdrawal / revision of objections and/or rejections
In view of the amendment, remarks and approved terminal disclaimer:
The previous 112/2nd rejections are withdrawn, however new rejections are applied.
The previous double patenting rejection is withdrawn, however new rejections are applied. 
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements: setting the context of the invention, particular to all claims, and distinguishing the instant application from any related applications, for example: workflow and instrument managers, processing route.  (MPEP 606 pertains.)

Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
wherein the sample workflow manager provides at least one preconfigured processing route to the instrument manager in accordance with the process status

wherein..., and wherein:
the sample workflow manager provides the at least one preconfigured processing route for the biological sample...
The claim inconsistently recites "the sample workflow manager provides... preconfigured processing route..." first as a required limitation and then again as an optional limitation (i.e. as part of the "or" clause).  

An above objection regarding the formatting of the "wherein" clauses also pertains.


1
wherein:
the sample workflow manager provides the at least one preconfigured processing route for the biological sample; and the pre-analytic device for performing pre-analytic operations on the biological sample
The relationship is unclear between this "wherein" and the recited "and the pre-analytic device..."  There appears to be a grammatical error or other impediment to parsing the recitation.  It is unclear what list comprises the recited "...; and..."  Also, the recited "; and the pre-analytic device..." may be lacking a necessary verb.
1
at least first and second analysis system components

a first component comprises
The relationship is unclear between the recited "a first component" and the preceding "first... analysis system component..."  This rejection might be overcome by amending to "[[a]]the first component."

The same issue occurs with the subsequently recited "a second component," also rendering the claim indefinite.
1
wherein the sample workflow manager provides...
A claim to a machine or manufacture, e.g. here a "system," cannot directly recite a process step such as "provides."  MPEP 2173.05(p).II pertains.  Possibly such a process step may be claimed indirectly via the structure of stored computer instructions, the structure of which stored instructions is configured to perform the "provides" process step.  Alternatively, for the recited "provides," possibly amendment to "...[[provides]]comprises..." would be appropriate, in any event properly focusing on claimed structure.

This same issue recurs in the later "wherein" clause "the sample workflow manager provides..." and also in the final claim stanza beginning with "the transport device comprises..."

A similar issue also occurs in claim 2 at "...wherein the at least one conditional statement provides...," similarly rendering the claim indefinite.
1
the second analysis system componentS
Lacks clear antecedent basis at least because "the second analysis system component" was instantiated as a singular element, albeit comprising "at least one" of list of elements.  This rejection might be overcome by amending to "component[[s]]" or otherwise clarifying the relationship.  This issue occurs at multiple instances of this recitation.
1
adapted for moving a sample holder each containing the biological samples
The recitation is not clearly interpretable at least because the recited "each" appears to lack necessary context and/or antecedent.  For example, the recited "each," requiring multiple antecedents, appears to inconsistently refer to the singular "sample holder."
1
a sequence of analysis system
components
The relationship is unclear between this recitation of "analysis system components" and the previously recited "at least first and second analysis system components."  If this instance refers to those previously recited, then the claim may be amended to clarify this relationship, for example "...the analysis system components..."

This same issue recurs multiple times.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim interpretations
The following claim interpretations apply to all instances of the following terms throughout all claims:
Claim
Recitation
Comment
1
first and second analysis system components for performing an analysis
The recitation does not invoke 112/f because the claim is interpreted as reciting sufficient structure (in this instance in the form of subsequent component elements) not to invoke. MPEP 2181.I.C pertains. 
1
a transport device
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "device") and function and/or result (here "transport") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at [23, 27] of the specification.  MPEP 2181.III-IV pertain.
1
a pre-analytic device
The recitation does not invoke 112/f because, while "device" may be interpreted as a nonce equivalent of "means," "pre-analytic" is not interpreted as a function and/or result, even in view of [26].  Rather, "pre-analytic" merely specifies the timing of the use of this "device."  MPEP 2181.I.B pertains.  [26] is not interpreted as disclosing a definition such as would import any limitation in to the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not imported into the claims absent a clearly limiting definition in the specification.  (MPEP 2145.VI pertains.)
1
an analyzer
The recitation does not invoke 112/f because (i) it is not recited in distinctly "means" plus "function" format and (ii) it is interpreted as a well-known element, e.g. the "an analytical device which performs a measurement which may be used to characterize a property of the biological sample" of [25, 66].  MPEP 2181.I.A,3rd para. pertains with analogy to structures having "sufficiently definite meaning," such as "filters" and "brakes."  Neither [25] nor [66] is interpreted as disclosing a definition such as would import any limitation in to the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not imported into the claims absent a clearly limiting definition in the specification.  (MPEP 2145.VI pertains.)
1
a post-analytic device
The recitation does not invoke 112/f because, while "device" may be interpreted as a nonce equivalent of "means," "post-analytic" is not interpreted as a function and/or result, even in view of [46, 67].  Rather, "pre-analytic" merely specifies the timing of the use of this "device."  MPEP 2181.I.B pertains.  Neither [46] nor [67] is interpreted as disclosing a definition such as would import any limitation in to the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not imported into the claims absent a clearly limiting definition in the specification.  (MPEP 2145.VI pertains.)
1
a sample workflow manager...
The recitation does not invoke 112/f because the claim is interpreted as reciting sufficient structure (in this instance in the form of subsequent structural limitations and algorithmic steps) not to invoke. MPEP 2181.I.C pertains.  

Furthermore, since multiple embodiments of the "sample workflow manager" are disclosed (e.g. [30-31, 34, 36], etc.), then none is interpreted as disclosing a definition such as would import any limitation in to the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not imported into the claims absent a clearly limiting definition in the specification.  (MPEP 2145.VI pertains.)
1
an instrument manager...
The recitation does not invoke 112/f because the claim is interpreted as reciting sufficient structure (in this instance in the form of subsequent structural limitations and algorithmic steps) not to invoke. MPEP 2181.I.C pertains.  

Furthermore, since multiple embodiments of the "instrument manager" are disclosed (e.g. [7, 28-32], etc.), then none is interpreted as disclosing a definition such as would import any limitation in to the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not imported into the claims absent a clearly limiting definition in the specification.  (MPEP 2145.VI pertains.)




Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Claims 1-2
Claims 1-2 are rejected under 35 USC 103 as unpatentable over Fava (as cited on the attached "Notice of References Cited" form 892).

In claim 1, the recited transport device reads on Fava's "Transport and Positioning Module" (Fava: [17]; and entire document).
The recited analyzer reads on Fava's "Sample Assay Device Analyser" (Fava: [17]; and entire document).
The recited sample workflow and instrument managers read on Fava's "...the Laboratory Automation Management System, automates all the pre-analytical, analytical and post analytical phases of Sample assaying in a homogeneous, concurrent, reactive, dynamic and expert-System-rule-based fashion" (Fava: [20]; and entire document).
The recited process status reads on Fava's teachings of "status" (Fava: [7, 28-30, 44-46, 50, 55, 77, 80-81, 91-92]; and entire document).
The recited preconfigured processing route reads on Fava's "Transport and Positioning Module" (Fava: [17]; and entire document) and "...the Sample Containers are automatically routed to the appropriate Analysers..." (Fava: [22]; and entire document).
The recited test order reads on Fava's "test orders" (Fava: [22]; and entire document).
The recited pre-analytic operations read on Fava's "pre-analytical tasks" (Fava: [19]; and entire document).

Claim 2 specifies conditional routing which reads on Fava's "conditions" (Fava: [56]; also [69] and claim 21; and entire document).

To the extent that the limitations of the claims throughout this rejection are not explicitly taught with the recited relationships and sequencing among limitations or are taught by different embodiments within the same reference as for example one software module (e.g. Fava's "Laboratory Automation Management System" as cited above) teaching functions of both recited "managers" or other differing divisions of what are otherwise the same recited and taught steps and elements, then in the absence of a secondary consideration to the contrary it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.


Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.


Instant claims 1-2 are rejected on the grounds of non-statutory obviousness-type double patenting over all claims in the conflicting application(s) and/or patent(s) listed below.  The instant and conflicting claims generally are directed to biological sample handing and analysis systems.  Although the conflicting claims are not identical to the instant claims, they also are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over Fava (as cited on the 12/18/2018IDS).  At this point in examination, it is not clear that the instant claims recite limitations which are (a) narrower than limitations in the conflicting claims and (b) not taught in a combinable way by the above art.  To the extent that the conflicting claims are narrower than the instant claims, such limitations do not prevent double patenting.

Application
Patent
Remarks / examples
13445282
9029159 
In a BRI, instant claims 1-2 read on embodiments within the scope of conflicting claims 1-15 and/or are obvious over the conflicting claims in view of the art cited above.
14681130
9140713 
In a BRI, instant claims 1-2 read on embodiments within the scope of conflicting claims 1-20 and/or are obvious over the conflicting claims in view of the art cited above.
16880457

In a BRI, instant claims 1-2 read on embodiments within the scope of conflicting claims 1-20 (8/31/2022 amendment) and/or are obvious over the conflicting claims in view of the art cited above.




Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner comment
Applicant is welcome to request an interview for clarification or discussion regarding the rejections.  The examiner's phone number is provided below.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631